DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10, 069,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches an OLED contain Formula 1 which reads on the instant Formula 1.
Claims 1-6 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10, 910,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches an OLED contain Formula 1 which reads on the instant Formula 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-8, 12-14, 16-17, are rejected under pre-AIA  35 U.S.C. 103 as being anticipated by Ise (US 2012/0126692).

Regarding Claims 1, 3-4, 7-8, 12-14, 16-17, Ise teaches an  organic electroluminescence device which has on a substrate a pair of electrodes and a light emitting layer sandwiched between the electrodes, wherein the light emitting layer (emissive region, per claims 14, 16) comprising compound represented by the following formula (1) (paragraph 11). Ise’s Formula 1 can be represented by Compound 3 or a derivative of Compound 107.
Compound 3 (paragraph 16):

    PNG
    media_image1.png
    289
    403
    media_image1.png
    Greyscale

A specific example of Compound 3 is a material represented by Compound 107 (page 25):

    PNG
    media_image2.png
    374
    405
    media_image2.png
    Greyscale

	Compound 107 is a derivative of Compound 3 wherein P’ = 2; L’ = phenylene; X4 and X5 = N; R1-R5 = H. The office notes R1-R5 is represented by a finite group of substituents which are defined below:

    PNG
    media_image3.png
    468
    404
    media_image3.png
    Greyscale
 
The above substituent groups are viewed as functionally equivalent which upon selection gives rise to obvious variants of generic Compound 3.
As such a skilled artisan would readily envisage a derivative of Compound 107 that reads on applicants’ Formula 1 wherein R1-R2 = one of the above substituents, R4-R5 and R7-R8 = H; R3 and R6 = carbazole; L1 = biphenylene; Z1 = CR9 = H; Z2 and Z4 = CR9, R9 = phenyl; Z3 and Z5 = N; Z2 and Z4 = CR9, R9 = phenyl reads on R91 and R92 as phenyl.
	 It would have been obvious to one of ordinary skill in the art at the time of the invention to have made a variety of derivative of generic Compound 3 represented by a derivative of Compound 107 by selecting from various functional equivalent substituents such as carbazole for R1 and R2 which would have included the above variant which reads on the instant limitations, absent unexpected results (per claims 1, 3-4, 17)
	The light emitting layer comprising compound represented by formula (1) as a host material and an iridium complex (paragraph 261) (per claims 7 and 12) such as TM-16 (page 50) (per claim 8).
	Formula (1) is an arylcarbazole material (per claim 13).

Regarding Claims 19-20, Ise teaches the OLED used in an light luminous apparatus or display apparatus (paragraph 26) which are viewed as inclusive of consumer products (per claims 19-20).

Claim(s) 9-10 rejected under pre-AIA  35 U.S.C. 103 as being anticipated by Ise (US 2012/0126692) in view of Thompson (US 2002/0034656).

Regarding Claims 9-10, Ise teaches the device of claim 1 containing an iridium complex in the light emitting layer but not a platinum complex.
Thompson teaches an OLED (abstract) wherein the light emitting layer contains a phosphorescent dopant represented by cyclometallated platinum, iridium or osmium complexes (paragraph 45-46). 
The office views the above as a generic teaching showing the at the time of the invention phosphorescent dopant cyclometallated platinum, iridium or osmium complexes were known to be functionally equivalent and interchangeable dopants.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from known phosphorescent dopants  which would have included platinum complexes (which reads on the instant limitations) since Thompson teaches cyclometallated platinum, iridium or osmium complexes can be used as dopant materials in a light emitting layer, absent unexpected results (per claim 9).
Thompson teaches a cyclometallated platinum complex includes 
    PNG
    media_image4.png
    204
    256
    media_image4.png
    Greyscale
 (page 8)(per claim 10).

Regarding Claim 20, Ise teaches a light luminous apparatus containing the organic electroluminescence device (paragraph 26) (per claim 20).

Allowable Subject Matter
Claims 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art:
Fails to teach metal-carbene Pt complex (per claim 11)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D CLARK/Primary Examiner, Art Unit 1786